*295Dissenting Opinion by
Watkins, J.:
I respectfully dissent. The opinion of the majority is a strict interpretation of an amendment to this remedial statute and goes far beyond the legislative intent.
On April 14, 1965, the Bureau of Employment Security issued a bulletin No. 505, Supp. No. 12 Rev. entitled “1964 Amendments To The Pennsylvania Unemployment Compensation Law Benefit Provisions”. “Post Pregnancy Work Test”. In this bulletin the Bureau says, inter alia: “The Law is intended to prevent payment of benefits to claimants who have withdrawn from the labor force to raise a family. It does, however, allow benefits to those demonstrating attachment to the labor force by meeting the 4 x WBR work test”. It says further, “If an employe is granted, or required to take, a leave of absence because of pregnancy and later returns at the scheduled expiration of the leave, but is not permitted to resume work, a reduction in force is deemed to have occurred, since the employe has, in effect, been laid off as of the time she was not permitted to resume work in accordance with the employer’s prior agreement or direction”. This is on the theory that when granted a leave of absence the employer-employee relationship is in existence and she is still one of the work force, even though not. working. There is nothing in this record to show she was replaced. The refusal to rehire reduces the work force by one and so she is entitled to benefits under the exception. The stipulation of counsel overlooked this evidence of reduction of work force.
We are bound to give to this amendment the liberal interpretation required for this remedial legislation. Blum Unemployment Compensation Case, 163 Pa. Superior Ct. 271, 60 A. 2d 568 (1948); Harman Unemployment Compensation Case, 204 Pa. Superior Ct. 196, 202, 203 A. 2d 378 (1964). It is quite clear that this *296claimant did not fall within the intent of the legislature to prevent payments to claimants who have withdrawn from the work force to raise a family.
Hoffman and Spaulding, JJ., join in this dissent.